Citation Nr: 0527173	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  02-21 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased initial disability rating in 
excess of 30 percent for post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 RO decision that granted service 
connection at a 30 percent disability rating for PTSD, 
effective from June 2001.  In July 2002, the veteran filed a 
notice of disagreement seeking a higher initial disability 
rating for this condition.  In November 2002, the RO issued a 
statement of the case (SOC), which included consideration of 
entitlement to a TDIU rating.  Later in November 2002, the 
veteran perfected his appeal herein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking an increased initial disability 
rating, in excess of 30 percent, for his service-connected 
PTSD.  He further claims that this condition renders him 
unemployable.

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with the Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran's most recent VA examination for PTSD, conducted 
in April 2002, noted that he had been employed in the same 
position for 11 years.  Mental status examination revealed 
his mood to be normal, and that he was without evident 
psychotic signs.  The report concluded with a diagnosis of 
PTSD, and listed a global assessment of functioning (GAF) 
score of 70.  Records received since that time, however, 
suggest that the veteran's condition has significantly 
worsened.  Specifically, a separation notice, dated in April 
2002, noted that the veteran's employment had been terminated 
based his having made a direct physical threat to his 
supervisor.  In September 2002, the veteran filed an 
application for increased compensation based on 
unemployability, VA Form 21-8940, indicating that he had last 
worked full time in April 2002.  A treatment report, dated in 
September 2004, noted that the veteran was being followed by 
the mental health clinic.  More recently, the veteran 
submitted a treatment report, dated February 28, 2005, noting 
that he "continues to experience intrusive thoughts of 
combat, nightmares, insomnia, hypervigilence, and strong 
needs for relative social isolation."  The report also noted 
that the veteran was completely and permanently disabled for 
employment of any kind due to his PTSD and his multiple 
medical problems.  

Under these circumstances, the Board believes that the 
veteran should be scheduled for another VA examination to 
evaluate the severity of his service-connected PTSD.  The 
Board further believes that an attempt should be made to 
obtain, with the veteran's assistance, additional medical 
treatment records which appear to be available.  Finally, the 
veteran should be asked to complete an updated application 
for increased compensation based on unemployability, VA Form 
21-8940.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Ask the veteran to provide a list of 
the names and addresses of all doctors 
and medical care facilities that have 
examined or treated him for his service-
connected PTSD, since June 2001.  Then, 
obtain copies of the related medical 
records.  Regardless of the veteran's 
response, attempt to obtain all of the 
veteran's updated treatment records from 
the VA medical center in Dublin, Georgia.

2.  Ask the veteran to complete and 
return an updated VA Form 21-8940, 
Veteran's Application for Increased 
Compensation Based on Unemployability.

3.   When the above development has been 
completed, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an appropriate 
examination to determine the severity of 
his PTSD.  Send the claims folder to the 
examiner for review.  The examiner should 
review the pertinent information in the 
claims folder.  The examiner should 
identify all symptoms and functional 
impairment due to the veteran's major 
depressive disorder with psychotic 
features.  The examiner should provide a 
global assessment of functioning score 
based on the veteran's PTSD and should 
render an opinion as to whether this 
condition is so severe as to render the 
veteran unemployable.  The supporting 
rationale for all opinions expressed 
should also be provided.  

4.  Thereafter, readjudicate the 
veteran's claims for an increased initial 
disability rating in excess of 30 percent 
for his service-connected PTSD, and his 
claim for entitlement to a TDIU rating.  
If either claim remains denied, provide 
the veteran and his representative with a 
supplemental statement of the case, and 
give them an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


